Opinion issued August 7, 2008 

 










In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00080-CV



IN RE ROBERT E. DUFF, Relator




Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, Relator, Robert E. Duff, challenges five trial
court (1) orders regarding discovery and attorney's fees.  In six issues, relator argues that
the trial (1) erred in granting Intervenors' motion for protection regarding videotaped
depositions; (2) erred in granting Intervenors' motion for protection regarding
contracts; (3) erred in granting a protective order sealing the file; (4) erred in granting
a motion for protection regarding documents; (5) erred in awarding temporary
attorney's fees; and (6) relator has no adequate remedy by appeal regarding the
above-mentioned issues.
	After considering the merits of the petition and the response, we deny
mandamus relief.  See Tex. R. App. P. 52.8(a).  All outstanding motions are denied.
PER CURIAM


Panel consists of Justices Taft, Keyes, and Alcala.
1. The Honorable Thomas O. Stansbury presiding.  The underlying proceeding is Robert
E. Duff v. Susan Duff, 2006-41478 (312 Dist. Ct., Harris, County Tex.).